Citation Nr: 1102463	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic 
instability of the right ankle, post operative, prior to 
September 14, 2007 and since January 1, 2008.  
 
2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected right ankle 
disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to September 
1977. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

In an August 2008 statement, the Veteran requested a hearing 
before the Board.  A hearing was scheduled for June 2010.  The 
Veteran indicated in a statement, submitted prior to his 
scheduled hearing, that he needed to have his hearing rescheduled 
to a later date.  His hearing was rescheduled for October 2010.  
The Veteran did not appear for the rescheduled October 2010 
hearing; the record suggests he cancelled his request for that 
hearing.  There is no indication that the Veteran has requested 
that his hearing be rescheduled.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

With respect to the Veteran's increased rating claim, the Court 
of Appeals for Veterans Claims (CAVC) has recently held that a 
request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In the instant case, the holding of Rice is inapplicable.  
Although the evidence indicates that the Veteran is unemployed, 
he has not alleged that he has been rendered unemployable because 
of his service-connected right ankle.  Rather, he indicated at a 
December 2006 VA examination that he was receiving Workers' 
Compensation due to a back disorder.  Service connection is not 
in effect for a back disorder.  Further, the evidence of record 
does not suggest that the Veteran is unemployable due to his 
right ankle disability.  As such, consideration of TDIU is not 
deemed warranted. 

With respect to the Veteran's new and material evidence claim for 
a right knee disorder, the Board notes that the Veteran now 
alleges it is secondary to his service-connected right ankle 
disability.  As such, the Veteran has essentially articulated a 
new theory of entitlement to service connection for this 
disorder.  This theory of entitlement was not previously 
considered by VA adjudicators.  But in this regard, it is noted 
that, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court 
held that when a Veteran attempts to reopen a claim by bringing a 
new etiological theory for the causation of his disease than that 
which was previously addressed in the earlier final denial, such 
new theory of causation does not itself constitute a new claim, 
obviating the necessity of presenting new and material evidence 
for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 
199, 206 (2009) (holding that regardless of whether the RO first 
adjudicated a Veteran's cervical spine disorder claim on both 
direct and secondary bases, his failure to timely appeal that 
denial now foreclosed adjudication on a direct basis without 
submission of new and material evidence to reopen).

Thus, the Veteran's new theory of secondary service connection 
must be considered on a new and material basis.  As such, the 
issue on appeal is correctly characterized as a request to reopen 
a claim based on new and material evidence.  

The Board further notes that the Veteran's VA treatment records 
contain references to his receipt of Social Security 
Administration (SSA) disability benefits.  The Veteran, however, 
has not reported to VA that there are SSA records that would be 
pertinent to his claims.  Specifically, in a November 2006 report 
of contact, the Veteran reported that he has been receiving SSA 
disability for his back.   In Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A 
did not require VA to obtain all medical records or all SSA 
disability records, only those that are relevant to the Veteran's 
claims.  The Court also stated that VA was not required to obtain 
records in every case in order to rule out their relevance.  
Rather, the standard is: as long as a reasonable possibility 
exists that the records are relevant to the Veteran's claim, VA 
is required to assist the Veteran in obtaining the identified 
records.  In this instance, the Veteran himself did not identify 
any SSA records that would be relevant to his claims.  The Board, 
therefore, concludes that the record establishes that there is no 
reasonable possibility that SSA records that are relevant to 
these claims, and a Remand to obtain such records is not 
required. 

The reopened appeal for service connection for a right knee 
disorder is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  Prior to September 14, 2007 and since January 1, 2008, the 
Veteran's right ankle disability has been productive of 
complaints of pain, instability and loss of ROM; however, 
ankylosis of the right ankle has not been demonstrated by X-ray 
findings or by analogous functional loss. 

2.  In a decision dated in March 1980, the RO denied a service 
connection claim for a right knee disorder, based on the finding 
that the medical evidence did not demonstrate that a chronic 
right knee disorder was incurred in or caused by service; the 
Veteran did not appeal the March 1980 decision within one year of 
being notified.

3.  The Veteran's allegation that he has incurred right knee 
trauma as a result of postoperative instability of the service-
connected right ankle relates to an unestablished fact necessary 
to substantiate the claim, and, assuming the credibility of the 
allegation, raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a right knee 
disorder.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 20 
percent for chronic instability of the right ankle, post 
operative, were not met prior to September 14, 2007, and are not 
met since January 1, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5299-5271 (2010).

2.  The March 1980 rating decision which denied the Veteran's 
claim of entitlement to service connection for a right knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

3.  The evidence received subsequent to the March 1980 RO 
decision is new and material, and the requirements to reopen a 
claim of entitlement to service connection for a right knee 
disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to his increased rating claim, a letter satisfying 
the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in November 2006, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that he 
had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in November 2006.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

As to the request to reopen the claim for service connection for 
a right knee disorder, that request has been granted, so further 
discussion of VA's duty to notify and assist with respect to that 
claim is not required.  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  As to the claim for an increased rating for right ankle 
disability, this duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  No additional records have been 
identified.

Next, the Veteran was afforded VA examinations in December 2006 
and November 2007.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board acknowledges that the Veteran, through his 
representative, indicated in a November 2010 informal hearing 
presentation that a current VA examination should be conducted.  
However, there is no objective evidence, nor have specific 
allegations been proffered, indicating that there has been a 
material change in the severity of the Veteran's right ankle 
since the November 2007 VA examination.  The Board finds the 
above VA examinations to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.

While the Board acknowledges that there are no records of 
specific VA examination or treatment of the right ankle following 
January 2008, when a 20 percent rating was reinstated following 
his period of treatment necessitating convalescence, the Board 
finds that the VA treatment records following the Veteran's 
September 2007 right ankle surgery are sufficient to accurately 
rate the Veteran's disability for the period following his 100 
percent temporary rating.  Significantly, as discussed above, no 
specific allegations have been made indicating that there are any 
changes in the bones of the ankle since the postoperative 
radiologic examination in September 2007.  There is no allegation 
that his functional disability has worsened since he completed 
physical therapy in November 2007.  VA treatment records disclose 
that the Veteran was treated for other disorders in 2008 and 2009 
but did not seek treatment for the right ankle or report 
complaints of right ankle pain.  In view of the fact that an 
evaluation in excess of 20 percent is authorized only if there is 
ankylosis of the ankle, or similar functional limitation, and no 
change in right ankle function has been reported or noted since 
the last examination of measured motion of the ankle, additional 
VA examination of the right ankle is not required. 

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issue 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.   

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court 
has held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Normal range of motion of the ankle consists of 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71a, Plate II (2010).

The Veteran's right ankle disability is rated as 20 percent 
disabling prior to September 14, 2007.  A 100 percent disability 
rating was assigned from September 14, 2007 to January 1, 2008, 
because the Veteran required surgical treatment of the ankle and 
the treatment necessitated convalescence.  From the end of the 
period of convalescence, since January 1, 2008, the right ankle 
disability is evaluated as 20 percent disabling pursuant to DCs 
5299-5271.  DC 5271 provides a maximum benefit of 20 percent.  
That code section cannot serve as a basis for an increased rating 
here.  Indeed, even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable).

A December 2006 VA examiner noted that there was tenderness over 
the lateral malleolus with instability with inversion of the 
Veteran's right ankle.  Range of motion testing reflected plantar 
flexion of 40 degrees with pain at the extremes of range of 
motion and dorsiflexion of 5 degrees.  After repetitive 
dorsiflexion and plantar flexion testing for pain, weakness, 
fatigue ability and incoordination, the same range of motion was 
demonstrated with increased pain and fatigue.  He was diagnosed 
with residuals of injury to the right ankle with decreased range 
of motion and arthritic changes, and chronic instability of the 
right ankle postoperative.   Ankylosis was not clinically 
demonstrated.

Various VA treatment records additionally have evaluated the 
Veteran's right ankle.  For example, a November 2006 VA treatment 
note reflected painful range of motion, the Veteran was diagnosed 
with ankle instability.  Similar findings were noted in January 
2007.  A March 2007 VA treatment note indicated a diagnosis of 
chronic right ankle pain.  A July 2007 VA treatment record 
reflected range of motion from -10 to 30 degrees.  The Veteran 
underwent lateral ankle reconstruction and ankle arthroscopy with 
debridement on September 14, 2007.  An X-ray completed following 
the September 2007 surgery noted no gross changes from a prior 
exam.  Degenerative changes were reflected. 
The Veteran underwent another VA examination in November 2007.  
At that time, the VA examiner noted that there was a well-healed 
surgical scar on the right lateral ankle and small scars from the 
arthroscopic surgery.  The Veteran had pain on palpation over the 
anterior right ankle joint, and painful and limited range of 
motion in the right ankle.  The Veteran demonstrated dorsiflexion 
up to 10 degrees, and plantar flexion to 20 degrees. Following 
repetitive testing, the Veteran had increased pain, easy 
fatigability, and lack of endurance.  However, no change of range 
of motion was noted.  The VA examiner reflected that the Veteran 
wore a large ankle brace.  The Veteran was diagnosed with 
degenerative osteoarthritis of the right ankle joint.  Ankylosis 
was not diagnosed. 

Following his surgery, an October 2007 VA treatment record 
reflected dorsiflexion of negative 10 degrees with plantar 
flexion from 10 to 42 degrees.  Another October 2007 treatment 
record reflected dorsiflexion of 0 degrees with plantar flexion 
of 0 to 50 degrees.  At a November 2007 VA treatment visit, the 
Veteran indicated that his ankle was not bothering him.  Range of 
motion testing reflected plantar flexion to 65 degrees and 
dorsiflexion to 5 degrees.  Another November 2007 VA treatment 
record noted plantar flexion to 55 degrees and dorsiflexion to 4 
degrees; notations thereafter reflect that the Veteran was 
progressing with physical therapy, was increasing his right ankle 
strength and range of motion.  

A December 2007 VA treatment record noted 7 degrees of 
dorsiflexion and 60 degrees of plantar flexion of the right 
ankle.  The Veteran reported complaints of heel pain, but 
decreased right ankle pain.  The provider noted that the Veteran 
was making good progress and continued to increase his range of 
motion.  VA treatment records do not include a diagnosis of 
ankylosis.  The Veteran complained of right ankle pain in March 
2008 and requested medication.  

In his August 2008 substantive appeal, the Veteran stated his 
belief that he was entitled to an evaluation in excess of 20 
percent for right ankle disability because the right ankle would 
give out and push the right knee out.  The Veteran stated that 
the next step would be to have his ankle fused, which had not 
been done and which he did not want to do, but might be required.  
The Veteran indicated his belief that he was entitled to a 30 
percent evaluation.  The Veteran's August 2008 statement 
establishes that he did not have ankylosis or fusion at that 
time.

In March 2009, the Veteran reported a history of degenerative 
joint disease.  He stated that he had pain in the back and in the 
knees.  He did not report specific complaints about the right 
ankle; treatment was related to blood pressure and thyroid 
problems.  

The Board has considered whether any alternate diagnostic codes 
can serve as a basis for an increased rating here.  In this 
regard, DC 5270 affords a 30 percent rating for ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987).  Here, however, 
the weight of the competent evidence establishes that the Veteran 
did not manifest ankylosis prior to September 14, 2007 or since 
January 1, 2008.  

In fact, the evidence establishes that the Veteran retains 
significant motion of the right ankle, a finding which is 
contrary to a determination that there is ankylosis.  Moreover, 
the Veteran himself asserts that the ankle might require fusion, 
but currently has not been fused.  This assertion establishes 
that the Veteran understands what a fused joint, such as 
ankylosis, would be, and that the Veteran does not have a fused 
right ankle.  

The Veteran asserts that his ankle is unstable.  That assertion 
is consistent with the clinical evidence, which includes medical 
findings of instability prior to the September 2007 operative 
procedure.  However, the maximum schedular evaluation for ankle 
disability, for any reason other than ankylosis, is a 20 percent 
evaluation.  The Board finds that the Veteran's reports of 
instability are credible, and are analogous to malunion of the os 
calcis or astralagus, so as to warrant a 20 percent evaluation, 
but are not so disabling as to warrant evaluation as for 
ankylosis in plantar flexion, which would warrant the next higher 
rating.  
Although the Board recognizes that the Veteran has significantly 
reduced range of motion in his right ankle, the weight of the 
competent evidence of record reveals that the Veteran does not 
have ankylosis, a fixation, of the right ankle.  X-ray evidence 
simply weighs against such a finding.  Indeed, even considering 
the functional loss as per DeLuca, which is not necessarily a 
factor in identifying ankylosis, the Board notes that the weight 
of the evidence does not show that the Veteran has been shown to 
experience immobility of the right ankle either prior to 
September 14, 2007 or since January 1, 2008.  Because ankylosis 
has not been demonstrated, the evidence does not support a higher 
rating than the 20 percent evaluation currently in effect under 
DC 5270, or under any Diagnostic Code used to evaluate ankle 
disability.  There are no other relevant diagnostic codes for 
consideration.  

With respect to the Veteran's claim, the Board has also 
considered the Veteran's statements that his disability is worse.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's right ankle disability -has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

The preponderance of the evidence is against a finding that the 
Veteran has ankylosis or an analogous level of right ankle 
disability at any time during the pendency of this appeal, so an 
evaluation in excess of 20 percent, either prior to September 14, 
2007 or since January 1, 2008, is not warranted. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
ankle disorder is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right ankle 
disability with the established criteria found in the rating 
schedule for ankle disorders shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
both range of motion and fixation of the joint (ankylosis). 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right ankle.  Further, the evidence does 
not indicate that his right ankle disability has caused marked 
interference with employment. 

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 



III. New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a Veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement 
to service connection for a right knee disorder in December 1979.  
The RO, in March 1980 denied the Veteran's claim for a right knee 
disorder, in pertinent part, based on a finding that an acute 
injury to the right knee resolved without residuals.  The Veteran 
did not appeal that decision within a year, and it became final. 
38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen a right knee disorder in 
October 2006.  In April 2007, the RO denied the Veteran's claim 
on the basis that new and material evidence had not been 
demonstrated.  He appealed. 

The evidence of record at the time of the last final rating 
decision in March 1980 consisted of service treatment records.  
The RO essentially determined that an in-service injury to the 
right knee was acute in nature and resolved without residuals. 
The evidence added to the record since the last final rating 
decision includes VA treatment records, March 1997 and November 
2007 VA examinations, and the Veteran's allegations in his 2008 
substantive appeal.  

In his 2008 substantive appeal, the Veteran contends that his 
right ankle instability causes his ankle to give out, which then 
pushes his knee out and is tearing his knee up.  The Veteran's 
contention that his right ankle is unstable is credible, since 
there is medical evidence of instability, at least prior to a 
September 2007 right ankle surgery.  The Veteran's contention 
that ankle instability causes traumatic injury to the right knee 
must be considered credible for purposes of determining whether 
there is new and material evidence.  This evidence, assuming 
credibility, establish a relationship between the Veteran's right 
ankle and current right knee symptomatology.  Moreover, as the 
Veteran has described traumatic injury, he is competent to 
describe such injury, even though there is no prior medical 
evidence establishing that he has a current right knee disorder.  
Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  

Finally, in a recent case, the Board notes that the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as enabling rather than 
precluding the reopening of a claim.  The Court emphasized that 
the regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which does not require new and material evidence as 
to each previously unproven element of a claim.  It was indicated 
that it would be illogical to require that a claimant submit 
medical nexus evidence when he has provided new and material 
evidence as to another missing element, as it would force the 
Veteran to provide medical nexus evidence to reopen his claim so 
that he could be provided with a medical nexus examination by 
VA.  Shade v. Shinseki, 24 Vet.App. 110 (2010).

Although this evidence is sufficient to reopen the claim, further 
development is required to determine whether the Veteran has a 
right knee disorder and, if so, whether the right knee disorder 
is related to traumatic injuries sustained as a result of right 
ankle instability.  It is the Board's opinion that further 
development of the claim is required before the reopened claim 
may be addressed on the merits.


ORDER

A rating in excess of 20 percent for chronic instability of the 
right ankle, post operative, prior to September 14, 2007 and 
since January 1, 2008, is denied.  
 
The appeal to reopen a claim of entitlement to service connection 
for a right knee disorder is granted; the appellant is granted to 
this extent only.  


REMAND

On Remand, the Veteran should be afforded a VA examination to 
determine whether he currently has a right knee disorder, and, if 
so, to obtain opinion as to the likelihood that the right knee 
disorder is linked to service-connected right ankle disability.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment 
records since January 1, 2008.  

2.  Afford the Veteran an opportunity to identify 
non-VA clinical evidence or non-clinical evidence 
related to the claim for service connection for a 
right knee disorder, to include statements from 
individuals who may have observed relevant 
occurrences or symptoms.

3.  Schedule the Veteran for an appropriate 
VA examination.  Any and all indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished.  The 
examiner should address the Veteran's lay 
statements as to right knee pain and right knee 
trauma.  

The examiner should address the following:
      a) Does the Veteran have a current right 
knee disorder?  
      b) If a right knee disorder is present, is 
it at least as likely as not (50 percent or 
greater probability) that a current right knee 
disorder is etiologically related to a service-
connected right ankle disability, to include 
claimed instability of the right ankle?  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
examiner must provide rationale for any opinion 
given, and should consider statements by the 
Veteran as they relate to post-service symptoms 
or treatment.  

If the examiner determines that a decision cannot 
be made without resort to mere speculation, then 
the examiner should identify the additional 
information required.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to why 
this is so.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and to 
cooperate in the development of his case.  The 
consequences of failure to report for a VA 
examination without good cause may include denial 
of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After the above actions have been completed, 
readjudicate the Veteran's claims.  If any claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and afford 
the appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


